       Case 3:19-cv-00600-CWR-LRA Document 15 Filed 01/27/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

STUART C. IRBY COMPANY                                                                        PLAINTIFF

v.                                                                 CAUSE NO. 3:19-cv-600-CWR-LRA

FIELD ELECTRIC, LLC and JAMES D. FIELD                         DEFENDANTS
______________________________________________________________________________

          MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND COSTS
______________________________________________________________________________

        Pursuant to Federal Rule of Civil Procedure 54(d), the Plaintiff, Stuart C. Irby Company

(“Irby”), hereby moves for the recovery of attorneys’ fees and costs Irby incurred in obtaining a

default judgment against Defendants Field Electric, LLC and James D. Field (collectively,

“Defendants”) and Irby’s fees incurred in pursuing this motion for attorneys’ fees and costs.

        1.         The Court has entered a default judgment [ECF Doc. 8] against Defendants.

        2.         Irby is entitled to recover its attorneys’ fees and costs incurred in obtaining the default

judgment.

        3.         Irby is also entitled to recover its attorneys’ fees incurred in pursuing its fees and costs

for this matter.

        4.         Irby’s entitlement to recover its attorneys’ fees and costs from Defendants is based

on provisions contained in the documents that comprise the sales contract between Irby and

Defendants that authorize such recovery.

        5.         Irby will submit a memorandum in support of this motion.

        6.         In further support of this motion, Irby attaches Exhibit 1, Declaration of Brian

Kimball.

        ACCORDINGLY, Irby respectfully requests that the Court enter a judgment in Irby’s favor

and against Defendants awarding the following relief:
Case 3:19-cv-00600-CWR-LRA Document 15 Filed 01/27/20 Page 2 of 3




(i)     attorneys’ fees in the amount of $16,810.40;

(ii)    litigation costs in the amount of $604.40; and

(iii)   any additional relief that the Court deems appropriate.

Dated: January 27, 2020.

                                       Respectfully submitted,

                                       STUART C. IRBY COMPANY

                                       By: /s/ Marcellus D. Chamberlain
                                       Brian Kimball (Miss. Bar No. 100787)
                                       Marcellus D. Chamberlain (Miss. Bar No. 105672)
                                       BUTLER SNOW LLP
                                       1020 Highland Colony Parkway, Suite 1400 (39157)
                                       Post Office Box 6010
                                       Ridgeland, Mississippi 39158-6010
                                       (T) 601-948-5711
                                       (F) 601-985-4500
                                       (E) brian.kimball@butlersnow.com
                                       (E) marc.chamberlain@butlersnow.com

                                       Attorneys for Stuart C. Irby Company




                                          2
       Case 3:19-cv-00600-CWR-LRA Document 15 Filed 01/27/20 Page 3 of 3




                                       Certificate of Service

        I hereby certify that on the date indicated below, I filed the foregoing document using the

Court’s ECF system. That filing automatically sent a copy of the foregoing document to all ECF

participants.

        Dated: January 27, 2020.



                                             By: /s/ Marcellus D. Chamberlain
                                             Brian Kimball (Miss. Bar No. 100787)
                                             BUTLER SNOW LLP
                                             1020 Highland Colony Parkway, Suite 1400 (39157)
                                             Post Office Box 6010
                                             Ridgeland, Mississippi 39158-6010
                                             (T) 601-948-5711
                                             (F) 601-985-4500
                                             (E) brian.kimball@butlersnow.com

                                             Attorney for Stuart C. Irby Company
51385641.v1




                                                 3
